Citation Nr: 1641605	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  05-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness) pursuant to 38 C.F.R. § 3.317 or as secondary to a service-connected gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active military service from May 1971 to February 1992.

This matter is on appeal from a rating decision issued in September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In March 2006, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In May 2007, this case was remanded by the Board for further development.

In June 2008, the Board issued a decision in which it denied entitlement to service connection for PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In July 2009, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a Joint Motion for Remand (JMR I). 

The Board issued a second decision in February 2010 in which it again determined that service connection was not warranted for PTSD.  This decision was vacated by the Court in June 2010 and the Veteran's claim was remanded for action consistent with the directives of a second JMR (JMR II).

In May 2011, the Board remanded the case for further development consistent with the directions of JMR II.

In January 2014, the Board remanded the case for the RO to consider a statement from a soldier who had served with the Veteran which was submitted to the Board after the issuance of an August 2013 Supplemental Statement of the Case.

The Board notes that in the February 2010 decision, the issue on appeal was limited to whether the Veteran is entitled to service connection for PTSD based, in part, on the fact that PTSD was the only diagnosis on July 2007 VA examination.  However, an April 2014 VA mental disorder Disability Benefits Questionnaire examination indicates a diagnosis of persistent depressive disorder.
Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, based on the medical evidence of record which includes diagnoses of PTSD and persistent depressive disorder, the Board will consider entitlement to all psychiatric diagnoses raised by the record.  

As such, the claim for service connection for an acquired psychiatric disorder is more accurately stated as listed on the title page of this decision.

The Board also notes that the RO separately adjudicated and denied the claims for service connection for an adjustment disorder with depressed mood due to undiagnosed illness in a September 2015 rating decision, and service connection for persistent depressive disorder on a secondary basis in an April 2016 rating decision.  

The Board will consider all possible theories of entitlement raised by the record concurrently.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the course of this lengthy appeal, the Veteran has claimed that he has PTSD related to a verified incident in which he suffered a broken mandible and unverified stressors related to service during Desert Storm in Saudi Arabia.  

The Veteran also contends that he has an acquired psychiatric disorder, to include depressive disorder, due to a qualifying chronic disability (claimed as an undiagnosed illness) pursuant to 38 C.F.R. § 3.317 or as secondary to a service-connected gastrointestinal disability.  See June 2015 claim.

With regard to direct service connection for PTSD, in July 2015 correspondence, the Veteran's representative stated that in a July 2015 SSOC, the RO "failed to mention or analyze the opinion of Dr. J.R.M., a private psychologist" who diagnosed PTSD which he related to the Veteran's fear of hostile enemy activity during service.  However, the Board notes that the RO most recently considered Dr. J.R.M.'s December 2009 opinion in an August 2013 SSOC.

With regard to service connection for an acquired psychiatric disorder due to an undiagnosed illness, the record does not include an etiological opinion as to whether the Veteran has an acquired psychiatric disorder due to an undiagnosed illness.

With regard to service connection for an acquired psychiatric disorder due to a service-connected gastrointestinal disorder, on April 2016 VA mental disorders DBQ examination, an examining physician diagnosed persistent depressive disorder which she opined was "less likely as not" secondary to his service-connected disabilities. 

However, the Board notes that the VA examiner did not use the correct legal standard.  When addressing the issue of service connection on a secondary basis, the correct legal standard to apply is whether it is at least as likely as not that any currently-diagnosed acquired psychiatric disorder is (a) proximately due to or the result of the Veteran's service-connected gastrointestinal disorder, or (b) aggravated or permanently worsened by a service-connected gastrointestinal disorder.

Since the examiner's opinion does not conform to the correct legal standard the Board finds that another medical opinion is warranted.

While on Remand any additional VA treatment records should be associated with the claims file.  The VA examiner should also be asked to consider Dr. J.R.M.'s December 2009 private medical opinion which relates the Veteran's PTSD to service, in addition to the theory of entitlement to service connection due to an undiagnosed illness.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's acquired psychiatric disorder, including those from the North Little Rock VAMC, dated from March 2016 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, provide the claims file to the VA physician who provided the April 2016 VA examination (if possible, but not required).  If this examiner is unavailable, provide the claims file to another VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

a)  Diagnose all acquired psychiatric disorders.
 
b)  State whether or not any acquired psychiatric disorder diagnosed during the course of the appeal is a symptom of a diagnosed disability or is attributable to an undiagnosed illness.
c) Is it at least as likely as not (a 50 percent probability or greater) that any acquired psychiatric disorder had its onset in or is etiologically-related to the Veteran's active duty service, to include exposure to environmental hazards during the Veteran's Persian Gulf service (i.e., an undiagnosed illness or medically unexplained chronic multisymptom illness)?  

In rendering an opinion, the examiner must (a) consider and address Dr. J.R.M's December 2009 medical opinion which relates PTSD to the Veteran's active service.

d) Is it at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed during the course of the appeal, is (a) proximately due to or the result of the Veteran's service-connected disabilities, or (b) aggravated or permanently worsened by his service-connected disabilities.  If it is determined that the acquired psychiatric disorder is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  This is a complex case from the Veterans Court.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

